                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                     )    CASE NO. 1:11CR91-19
                                              )
                        PLAINTIFF,            )    JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )    ORDER ON VIOLATION OF
                                              )    CONDITIONS OF SUPERVISED
                                              )    RELEASE
JESSE McDOWELL, JR.,                          )
                                              )
                        DEFENDANT.            )


       A violation report was filed in this case on October 25, 2018. The Court referred

this matter to Magistrate Judge David A. Ruiz to conduct appropriate proceedings and to

file a report and recommendation. The magistrate judge reported that a supervised release

violation hearing was held on November 14, 2018. The defendant admitted to the

following violations:

          1.   Disposition of New Law Violation;
          2.   Positive Drug Screen.

       The magistrate judge filed a report and recommendation on November 14, 2018,

in which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervision.

       A final supervised release violation hearing was conducted on December 11,

2018. Defendant Jesse McDowell, Jr. was present and represented by Attorney Jeffrey

Lazarus. The United States was represented by Assistant United States Attorney Vasile

Katsaros. United States Probation Officer Ben Jurevicius was also present at the hearing.

       No objections were filed to the report and recommendation of the magistrate
judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of his terms and conditions of his

supervised release.

       IT IS ORDERED that, in addition to the terms and conditions previously

imposed, the defendant's term of supervised release shall continue and is modified to

include the following additional conditions:

   1. The defendant must participate in a cognitive-behavioral treatment program and
      follow the rules and regulations of that program. The probation officer will
      supervise defendant’s participation in the program (provider, location, modality,
      duration, intensity, etc.).

   2. The defendant must not use or possess alcohol.

       All previous terms and conditions of supervised release shall remain as previously

ordered.

       IT IS SO ORDERED.


Dated: December 11, 2018
                                                   HONORABLE SARA LIOI
                                                   UNITED STATES DISTRICT JUDGE




                                               2
